Bliss, J.
Section 16, subdivision 4, of the Workmen’s Compensation Law provides for payment of benefits to dependent grandchildren of a deceased employee. The infant claimant is an illegitimate child of a daughter of the deceased employee. An award was denied because of claimant’s illegitimacy. We are admonished to construe broadly and liberally the statute (Matter of Petrie, 215 N. Y. 335) which itself places no qualification or limitation upon the right of a dependent grandchild to death benefits. A “ child ” is defined by the statute to include an acknowledged illegitimate child dependent upon a deceased. (Workmen’s Compensation Law, § 2, subd. 11.) Thus the statute makes no distinction between the dependent children of a deceased employee on the ground of legitimacy. It treats all acknowledged children alike. We fail to find within the statute itself any justification for such a fictitious barrier against a dependent grandchild. Webster’s New International Dictionary defines a grandchild as “ a son’s or daughter’s child.” This claimant comes within such definition, was a grandchild of decedent regardless of the marital status of his mother and under the Workmen’s Compensation Law would have been entitled to death benefits from his mother. (Workmen’s Compensation Law, § 2, subd. 11.) The evidence in this case would have sustained a finding that claimant was an acknowledged dependent grandchild of decedent.
The respondents seek analogy in the laws of descent and distribution. There are specific statutory provisions in the Deee*47dent Estate Law as to when an. illegitimate child may inherit, but the Workmen’s Compensation Law is silent with respect to illegitimacy as affecting the rights of a dependent grandchild to death benefits. Therefore the Decedent Estate Law is no criterion here. In Matter of Larsen v. Harris Structural Steel Co., Inc. (230 App. Div. 280) we held that an illegitimate stepchild of deceased was entitled to death benefits. The logic of the case applies here with equal strength.
This result.is also in accord with the decisions of other jurisdictions. (Carter v. Templeton Coal Co., 86 Ind. App. 175; Community Baking Co. v. Reissig, 164 Md. 17; Dime Trust and Safe Deposit Co. v. Philadelphia & Reading Coal & Iron Co., 78 Penn. Super. Ct. 124.)
The decision should be reversed and the matter remitted to the State Industrial Board.